        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 1 of 10




  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                           PENNSYLVANIA




FEDERAL TRADE COMMISSION
and
COMMONWEALTH OF
PENNSYLVANIA
               Plaintiffs,                                   No. 2:20-cv-01113-GJP
v.
THOMAS JEFFERSON UNIVERSITY and
ALBERT EINSTEIN HEALTHCARE
NETWORK
               Defendants




                   MEMORANDUM OF LAW IN SUPPORT OF
          MOTION TO QUASH OR MODIFY JEFFERSON HEALTH SYSTEM’S
           DOCUMENT SUBPOENA AND 30(B)(6) DEPOSITION SUBPOENA
                 TO NON-PARTY, INDEPENDENCE BLUE CROSS

        Independence Blue Cross, LLC (“Independence”) is the recipient of a third-party or non-

party subpoena in this matter. The subpoena, served by defendant Thomas Jefferson University

(“Jefferson”), contains 40 requests for the production of documents, many of which are

overbroad, burdensome, harassing, irrelevant or unnecessary (the “Document Subpoena”). (A

copy of the Document Subpoena is attached as Exhibit A.) Independence seeks to quash or

modify the Document Subpoena, in light of the fact that Independence is not a party, many of the

requests are not relevant to the merger review and Independence has already expended

significant effort and incurred considerable expense in complying with Plaintiffs’ Subpoena and

Civil Investigative Demands. In the alternative, Independence seeks a protective order.

        Simultaneously with this motion, Independence has served responses and objections to

Jefferson’s Subpoena. (A copy is attached as Exhibit B.) Jefferson’s counsel agreed to several


OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 2 of 10




extensions of the time to object to the document requests, while counsel for Independence and

Jefferson attempted to resolve Independence’s concerns about the document requests. The last

such extension expires on June 4, 2020.

        In addition to the Document Subpoena, on May 26, 2020, Jefferson served a subpoena for

the deposition of a corporate representative of Independence pursuant to Fed.R.Civ.P. 30(b)(6)

(the “30(b)(6) Deposition Subpoena”). The 30(b)(6) Deposition Subpoena tracks the document

requests in the Document Subpoena. To answer questions on all the topics listed in the 30(b)(6)

Deposition Subpoena, Independence’s representative(s) would have to gather and familiarize

themselves with the documents requested in the Document Subpoena. The 30(b)(6) Deposition

Subpoena is therefore subject to the same objections as the Document Subpoena. Accordingly,

Independence asks the Court to quash or modify the 30(b)(6) Subpoena for the same reasons as

the Document Subpoena. In the alternative, Independence seeks a protective order. (A copy of

the 30(b)(6) Subpoena is attached as Exhibit C. Exhibit D is a table showing the Document

Requests to which the Deposition Topics relate.)

                                          Background

        In 2018, the FTC and the Attorney General of Pennsylvania (“Plaintiffs”) commenced an

investigation of the proposed merger between Jefferson Health System (“Jefferson”) and Albert

Einstein Healthcare Network (“Einstein”). As part of that investigation, Plaintiffs requested an

opportunity to interview one or more Independence employees and, in 2019, they issued two

Civil Investigative Demands and Subpoenas to Independence Blue Cross, LLC

(“Independence”). Independence did not instigate Plaintiff’s investigation of the proposed

merger and is not a party to the legal proceedings between Plaintiffs and Jefferson and Einstein.




OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 3 of 10




        Independence presented Paul Staudenmeier for interviews by the Plaintiffs. Mr.

Staudenmeier is Independence’s Vice President of Provider Contracting, Reimbursement, and

Value-Based Programs. In addition, Independence complied with the Subpoena and Civil

Investigative Demands (“CIDs”) in good faith by producing extensive claims data and numerous

documents, which are summarized in Exhibit E. Also, in lieu of responding to one of the CIDs,

the Plaintiffs proposed to prepare a written declaration consistent with information that Mr.

Staudenmeier provided during his interviews.

        Plaintiffs prepared a declaration for Mr. Staudenmeier’s signature. Mr. Staudenmeier

reviewed the declaration with Independence’s counsel and proposed edits, which the Plaintiffs

accepted. Mr. Staudenmeier signed the declaration on November 7, 2019 (the “Declaration”).

(Independence has designated the Declaration as “Highly Confidential.” If the Court desires,

Independence will submit a copy under seal.)

        Plaintiffs did not interview anyone else at Independence besides Mr. Staudenmeier, and

they did not communicate with anyone at Independence other than Mr. Staudenmeier and

Independence’s counsel. Although Mr. Staudenmeier consulted with Independence’s legal

counsel, he did not receive directions or suggestions from other Independence employees or

officers concerning the substance of the interviews and the Declaration.

        On February 27, 2020, Plaintiffs filed an administrative complaint to have the

Commission declare the proposed merger anti-competitive. Plaintiffs also filed a complaint in

the Eastern District of Pennsylvania for a temporary restraining order and a preliminary

injunction to restrain the proposed merger pending the outcome of the administrative complaint.

(FTC and Commonwealth of Pennsylvania v. Thomas Jefferson University and Albert Einstein

Healthcare Network, E.D.Pa. No 20-cv-1113, Dkt. 7) (the “Complaint”).




OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 4 of 10




        Jefferson and Einstein believe that the proposed merger is not anti-competitive, that the

preliminary injunction should be denied, and that the merger should go forward regardless of the

administrative trial.

                                Jefferson’s Document Subpoena

        On April 24, 2020, Jefferson served a third-party Document Subpoena on Independence,

containing 40 document requests. In its cover letter, Jefferson stated:

                We understand that the current health care crisis may present substantial
                challenges for third parties, including IBC, responding to the subpoenas served on
                them. Jefferson and Einstein will strive to minimize the burden and expense of
                compliance by the third parties, within the timetable set by the court for fact
                discovery. Accordingly, once you have had an opportunity to review the requests
                for data and documents, we invite you to speak with us to discuss ways in which
                the subpoena might be clarified or potentially modified, consistent with Jefferson
                and Einstein’s discovery needs.

(See p. 1 of Jefferson’s April 24, 2020 cover letter, attached as Exhibit F.) Notwithstanding the

invitation, Jefferson has been loath to narrow the scope of its document requests.

        Counsel for Jefferson and Independence had several extended conversations, the purpose

of which was to narrow the scope of the requests. However, Jefferson only narrowed the scope

of one Request -- Request No. 16, and only because that request is clearly duplicative of a data

request served by the Plaintiffs and Independence previously produced data concerning acute

rehab services at inpatient rehabilitation facilities. However, in “narrowing” Request No. 16,

Jefferson has effectively requested an entirely new data pull with different parameters and, in

addition, Jefferson has asked Independence to supplement the prior data pull by pulling

additional data fields. For the other 39 requests, Jefferson’s goal remains a “complete

production.” (See May 28, 2020 letter from Jefferson’s counsel, p. 1, attached as Exhibit G).

        Jefferson proposes to compel a “complete production” by requiring Independence to

search the records of 1 former and 12 current officers, one of whom is Mr. Staudenmeier,



OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 5 of 10




relating to all of the topics described in the Document Subpoena, including records that pertain to

unrelated, irrelevant topics and documents that were exchanged with the Defendants in

connection with matters that pre-dated and are unrelated to the proposed transaction. The

remaining twelve custodians include the CEO, Executive Vice-Presidents, Vice-Presidents,

Directors and Managers in the areas of Provider Reimbursement, Provider Contracting, Provider

Network Contracting, Facilitated Health Networks, Quality Management, Value optimization,

Health Markets, Care or Case Management, and Treasury. (Exhibit G, pp. 1-4.) In addition,

Jefferson has reserved the right to add more custodians or insist on a company-wide search if Mr.

Staudenmeier and the 12 other custodians do not produce what Jefferson is looking for.1

        None of the 12 other custodians gave instructions or suggestions to Mr. Staudenmeier

relating to the FTC interviews or the contents of the Declaration. Therefore, they cannot be

expected to have information directly concerning the Declaration, which Jefferson’s counsel has

described as a key feature of Plaintiffs’ case.

        Independence has offered to produce all communications between the Plaintiffs and

Independence that pertain to the Merger review and to search for non-privileged communications

regarding the Proposed Transaction between: (i) Paul Staudenmeier and the Plaintiffs; and (ii)

Paul Staudenmeier and other Independence employees and officers. Independence will also

produce Mr. Staudenmeier for a deposition noticed by Jefferson. But unless the deposition and

the production focused on Mr. Staudenmeier show that one or more of the 12 other custodians

gave him directions or suggestions concerning the contents of the Declaration or the information




1
  Jefferson has also provided 12 separate search strings it wants Independence to use in
collecting electronic documents. However, Jefferson can devise more search strings if the
original 12 do not produce what Jefferson is looking for.


OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 6 of 10




he provided during the interviews, Independence objects to Jefferson’s document requests as an

unjustified fishing expedition.

        Independence believes it has already produced most of the data and documents that

Jefferson and Einstein need to contest the geographic and product markets proposed by the

Plaintiffs. If there is more data that Jefferson and Einstein need and it can be provided without

undue burden and expense, Independence is willing to produce it. However, Independence does

not believe that Jefferson’s efforts to obtain information about Independence’s business plans

and strategies are relevant or appropriate.

        Independence also believes it is improper for Jefferson to burden Independence with

document requests that pertain to transactions, business discussions and/or business disputes with

Jefferson, Einstein and other health systems that pre-date or are otherwise unconnected with the

proposed merger. This includes Document Requests Nos. 30 (negotiations with DVACO), 37

(communications with Jefferson concerning DVACO), 38 (Independence’s “strategy and

rationale” relating to completed contract negotiations with Jefferson), and 40 (Independence’s

contract with Tower Health), which appear intended to harass, intimidate, embarrass or coerce a

non-party for providing information to government agencies that are conducting a Merger

Review. During one of the recent telephone conversations, Jefferson’s counsel sought to justify

the breadth and scope of Jefferson’s Document Subpoena by asserting that Independence

“volunteered to provide a declaration.” Factually, this is untrue. More importantly, it suggests

that Jefferson is seeking to burden Independence because it provided information to the

government agencies that conducted the Merger Review.

        Jefferson may argue that it is entitled to investigate Independence’s motivations.

However, as noted above, the Plaintiffs spoke to only one Independence representative regarding




OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 7 of 10




the proposed transaction and Mr. Staudenmeier did not receive instructions or suggestions from

other Independence officers, which can be verified during a deposition and by reviewing Mr.

Staudenmeier’s communications. Therefore, there is no good faith basis to justify Jefferson’s

efforts to burden Independence with requests that pertain to past business dealings that are

unrelated and irrelevant to the proposed transaction. .

        Among the requests Jefferson unreasonably refuses to withdraw or modify are Document

Requests Nos. 4, 5, 7 and 17 (the magnitude, burden, and expense of these requests is excessive,

and Independence doubts their necessity); No. 6 (Independence previously provided documents

to Plaintiffs related to contract negotiations with Jefferson and Einstein); No. 11, 12, 15 and 27

(Independence previously provided various provider contracts, including rate information, to

Plaintiffs); No. 33 (the Plaintiffs obtained materials from other sources and the Defendants also

possess documents); Nos. 34 and 37 (Einstein and Jefferson were authors and recipients of the

requested communications between Independence and Einstein or Jefferson and are therefore

already in possession of them); No. 38 (materials exchanged during contract negotiations with

Jefferson pre-date the Proposed Merger and should still be in Jefferson’s possession); No. 39

(Independence has informed Jefferson it does not have any Managed Medicaid Products); and

Nos. 28, 29, 30, 31, 33, 34, 35, 37, 38 and 40 (documents that are irrelevant to the Merger

Review and/or are available from other sources).

        In Saller v. QVC, Inc., 2016 U.S. Dist. LEXIS 82895, *6-9, the Court explained that,

under Fed.R.Civ.P. 45(d)(3), the subpoenaing party must demonstrate that it seeks "discovery

regarding any nonprivileged matter that is relevant to any party's claim or defense and

proportional to the needs of the case." Fed. R. Civ. P. 26(b)(1). The burden shifts to the

recipient of the subpoena to establish that Rule 45(d)(3) provides a basis to quash or modify the




OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 8 of 10




subpoena, In re Domestic Drywall Antitrust Litig., 300 F.R.D. 234, 239 (E.D. Pa. May 15, 2014),

or that Rule 26(c) provides a basis for a protective order. The court is required to quash or

modify a subpoena that: (i) fails to allow a reasonable time to comply; or (iv) subjects a person to

undue burden.

        A party seeking a protective order bears the burden of showing that there is good cause to

limit or foreclose discovery. Cipollone v. Liggett Grp., Inc., 785 F.2d 1108, 1121 (3d Cir. 1986).

In particular, when discovery is sought from a non-party, "[b]roader restrictions may be

necessary to prevent a non-party from suffering harassment or inconvenience." Avago Techs.

U.S., Inc. v. IPtronics, Inc., 309 F.R.D. 294, 297 (E.D. Pa. Sept. 15, 2015), citing Frank v.

Honeywell Int'l, Inc., No. 15-mc-00172, 2015 U.S. Dist. LEXIS 106453, 2015 WL 4770965, at

*4 (E.D. Pa. Aug. 13, 2015). Thus, Courts have found blanket requests to a non-party for "all

documents and communications referring or relating to” a particular subject to be impermissibly

broad, as opposed to requests for specific categories of documents. Saller, supra, at *10-*11.

        In Frank v. Honeywell Int'l, Inc., 2015 U.S. Dist. LEXIS 106453, *11-13, 2015 WL

4770965, the Court explained that subpoenas to non-parties should not seek more documents

than the subpoenaing party genuinely needs:

                "A non-party may seek from the court protection from discovery via the
                overlapping and interrelated provisions of both Rules 26 and 45." In re
                Mushroom Direct Purchaser Antitrust Litig., No. 06-cv-0620, 2012 U.S. Dist.
                LEXIS 12319, 2012 WL 298480, at *3 (E.D. Pa. Jan. 31, 2012) (citation
                omitted). … If the subpoenaed non-party claims that disclosure would subject it
                to an undue burden under Rule 45(d)(3)(A), the Court considers several factors to
                determine whether the burden on the subpoenaed non-party is in fact undue,
                including: (1) relevance of the requested materials, (2) the party's need for the
                documents, (3) the breadth of the request, (4) the time period covered by the
                request, (5) the particularity with which the documents are described, (6) the
                burden imposed, and (7) the recipient's status as a non-party. See Garden City
                Employees' Ret. Sys. v. Psychiatric Solutions, Inc., No. 13-mc-238, 2014 U.S.
                Dist. LEXIS 8857, 2014 WL 272088, at *4 (E.D. Pa. Jan. 24, 2014).




OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 9 of 10




                "[E]ven if the information sought is relevant, discovery is not allowed where no
                need is shown." Garden City, 2014 U.S. Dist. LEXIS 8857, 2014 WL 272088, at
                *4 (citing First Sealord Sur. v. Durkin & Devries Ins. Agency, 918 F. Supp. 2d
                362, 383 (E.D. Pa. 2013)). Furthermore, a "court should be particularly sensitive
                to weighing the probative value of the information sought against the burden of
                production on a non-party." In re Domestic Drywall, 300 F.R.D. at 239 … .2

The Court in Frank v. Honeywell determined that the requested documents were relevant but

unnecessary. The subpoenaing party already had ample evidence to rehabilitate its expert

witness.

        Even if Jefferson’s document requests are modified or restricted, compliance with a

number of the requests remains burdensome and expensive, and Independence requests

reimbursement of expenses it incurs in complying with them. Expenses may be allowed if the

non-party recipient requests reimbursement before complying. McCabe v. Ernst & Young, LLP.,

221 F.R.D. 423, 427, 2004 U.S. Dist. LEXIS 9310, *15-16, and cases cited therein.

                                                 Respectfully submitted,


                                                 /s/ Richard P. Limburg
                                                 Thomas A. Leonard (ID. #14781)
                                                 Richard P. Limburg (ID. #39598)
                                                 Obermayer Rebmann Maxwell
                                                 & Hippel LLP
                                                 Centre Square West
                                                 1500 Market Street, 34th Fl.
                                                 Philadelphia, PA 19102
                                                 Attorneys for Independence Blue Cross, LLC

2
  Accord Frank Brunckhorst Co. v. Ihm, No. 12-mc-0217, 2012 U.S. Dist. LEXIS
151816, 2012 WL 5250399, at *5 (E.D. Pa. Oct. 23, 2012) ("In the case of
nonparty deponents, courts recognize that '[d]iscovery should be more limited to
protect nonparty deponents from harassment, inconvenience or disclosure of
confidential documents.'"); Grider v. Keystone Health Plan Cent., Inc., No. 05-mc-
40, 2005 U.S. Dist. LEXIS 44069, 2005 WL 2030456, at *7 (M.D. Pa. July 28,
2005) ("[I]n cases where a non-party is the subject of discovery requests, courts
may impose broader restrictions, particularly where a non-party is requested to
produce documents of another non-party.")

OMC\4848-2026-1311.v2-6/4/20
        Case 2:20-cv-01113-GJP Document 75-1 Filed 06/04/20 Page 10 of 10




OMC\4848-2026-1311.v2-6/4/20
